DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dependent on the 112(b) rejection below - Optical measurement units in claim 1, where “unit” is the generic placeholder, and “performs a brain function measurement” is the functional language;
Communication unit in claim 1, where “unit” is the generic placeholder, and “obtains specific state information […]” is the functional language;
Control device in claim 1, where “device” is the generic placeholder, and “control the plurality of optical measurement units” is the functional language.
Operation input section in claim 3, where “section” is the generic placeholder, where “operation input” and “accepts an individual selection operation […]” is the functional language;
Step of obtaining specific state information in claim 8, where “step” is the generic placeholder, and “obtaining specific state information” is the functional language;
Step of collectively displaying the state information obtained on a display unit in claim 8, where “step” is the generic placeholder, and “collectively displaying the state information obtained on a display unit” is the functional language;
Step of controlling a plurality of optical measurement units in claim 8, where “step” is the generic placeholder, and “controlling a plurality of optical measurement units” is the functional language.
Display unit in claim 9, where “unit” is the generic placeholder, where “collectively display the state information …” is the functional language.

a. Dependent on the 112(b) rejections below - optical measurement unit: corresponding structure #1 in fig. 1, paragraph [0040] of the patent application publication of the instant application discloses that it “is equipped with light transmitting probes 4a and light receiving probes 4b connected by optical fibers 3;”
b. communication unit: corresponding structure #16 and #24 in fig. 2, paragraph [0045] discloses that it is “comprised of a wireless communication module, and can perform a wireless communication between this communication unit 16 and a later-described communication unit 24 of the control device 2,” and [0047] states that “communication unit 24 comprised of a wireless communication module (or an externally connected wireless communication unit;”
c. control device: corresponding to structure #2 in Fig. 2 which is a computer.
d. Operation input section: corresponding structure #26 in fig. 2, paragraph [0047] discloses that is an e.g., a keyboard and a mouse;
e. Step of obtaining specific state information details disclosed in paragraph [0089]-[0098], in particular paragraph [0094], and corresponding figs. 6 and 7;
f. Step of collectively displaying the state information represented by fig. 5, and disclosed in paragraph [0026], [0065]-[0066], [0117]-[0118], and [0089]-[0098] and corresponding figs. 6 and 7;
g. Step of controlling a plurality of optical measurement units details disclosed in paragraphs [0106] and [0115], and depicted in figs. 1, 2, and paragraphs [0089]-[0098] and corresponding figs. 6 and 7. 
h. Display unit: corresponding to structure # 25 in Fig. 2 which is “e.g. a liquid crystal display”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (line 3) and 8 (lines 11-12), the claim recites the phrase “some” probes which renders the claim indefinite. Specifically, “some” is an inherently relative term with no clear bounds in its own right, and it is therefore unclear how many probes this implies. In this instance the examiner will interpret “some” to mean “a plurality of” in light of the specification (i.e. while not read into the claims from the specification it is noted by the examiner that in all embodiments the units require two different types of probes, light transmitting probes (hereafter 4a) and light receiving probes (hereafter 4b), which has been used to guide the examiner’s interpretation of the phrase “some”).
Regarding claims 1 and 8, the claim recites the phrase “probes” which raises multiple issues of indefiniteness. First if the term is given its ordinary meaning this would be a blunt ended surgical instrument (e.g. stylet) used to probe (e.g. by touch/palpation) which makes no sense in this context and would raise multiple issues under 112(a). Secondly, the examiner notes that the specification does not have, in and section and in any embodiment, a generic “probe” but it does contain two specific types of probes, 4a and 4b, which cannot be read into the claim. Third the language “some probes” even if, arguendo (as this cannot be read into the claims), taken to mean plural of 4a and/or 4b  and where the claim language itself would still allow for non-sensible (and also unsupported under 112(a)) claims such as units that possess only plural 4a without and 4b present. Fourth, unless the probes enact the functions of emitting and receiving light the invention would, confusingly, be non-functional. Fifth, this calls into question whether or not there is sufficient structure to enact the function “perform a brain function measurement on the subject” which is addressed separately in more detail below. Given all of these issues it is necessary for the examiner to interpret these limitations in order to conduct examination. As such and for examination purposes, including 112(a) purposes and for purposes of issuing objections to the drawings and for purposes of assessing further 112(b) issues directly related to this such as for the dependents wherein elements that are not claimed to be part of the unit such as the memory of claim (all due emphasis), the examiner will interpret the “some probes” to be a plurality of probes containing at least one 4a and at least one 4b as these terms are best understood and in light with the interpretation given in the “claim interpretation” section for item a (the optical measurement unit) above and since these are on their own not capable of the claimed function the examiner will continue interpreting the claims based on 112(f) and/or will interpret the claims as best understood.
Regarding claims 1 and 8, the claims recite that the holder “fixes the probes” which renders the scope of the claims indefinite in the manner best exemplified by the question: fixes the probes to what? 
Regarding claim 1, the claim recites that the structures perform actions despite being drafted as an apparatus claim and not a method claim and therefore the claim language is indefinite. In particular the examiner notes “is mounted on a head of a subject” and “fixes the probes” are both direct actions. The examiner recommends redrafting these statements as clauses describing the capabilities of the structures, e.g. using “configured to” terminology.
Claims 2-3. 5-7, and 9-10 are each similarly affected by the foregoing issues, at least by virtue of dependency.

Claim limitation “optical measurement units” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structures of “a battery”, “some probes”, and “a holder” does not appear to be capable of the function of “perform a brain function measurement on the subject” but as noticed above in the 112(b) rejections of the term it is unclear what the probes are.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In this instance the examiner notes that claim 1 recites “a holder that is mounted on a head of a subject” which positively recites both the holder and the head .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140022256 A1 by Carnes et al. (hereafter Carnes, previously of record) further in view of US 20080114239 A1 by Randall et al. (hereafter Randall, previously of record).

Regarding claim 1-3 and 5-7, Carnes teaches: 1. An optical measurement system (See Carnes’s Abstract and then see also either [0003] or [0039] which cover that the sensors can be optical sensors) comprising:
a plurality of optical measurement units, each of the plurality of optical measurement units includes a battery (this is inherent in the embodiment where the sensor 12 is wireless, see e.g. Carnes’s [0036] describing the sensor being wireless, because the sensor still performs electronic measurements, e.g. see Carnes’s [0037] describing the sensor performing electronic measurements, and therefore must have its own battery power given the lack of a cord. Furthermore the examiner notes that this is also a feature of the Randall art addressed below and has therefore been subject to an additional and/or alternative grounds of rejection under 103(a) below), some probes, and a holder that is mounted on a head of a subject and fixes the probes (as best understood, see Carnes’s Fig. 1 noting parts 16, 18a, and 18b as described in [0038] where these are emitters and detectors and therefore may be the probes the applicant wishes to recite and wherein other sections of this rejection also iterate that these can be optical fiber based and can have e.g. plural emitters since Fig. 1 only depicts 1; then further note that “holder” only means that there is something that holds or that can be held. In this instance the examiner notes that both are inherent (i.e. regarding being held note that it is inherent that the user can handle the probe 12, but for compact prosecution purposes the examiner notes that the user can place it on the head per se as per [0037] such that some element, such as the housing depicted in Fig. 1 clearly reads on the claimed limitations; regarding a structure for holding, note the depicted housing in Fig. 1 which, while not labeled, clearly hold the elements together in a configuration such that they can take the measurements and where being placed on the head is something that not only is inherent because Carnes’s invention would be fully capable of being placed where needed, but is also explicitly described in many sections such as [0032], [0037], [0039], etc.)), and is configured to perform brain function measurement on the subject (see Carnes’s Fig. 1-2 part 12 which is an optical measuring unit called a sensor by Carnes which comprises multiple light sources and multiple detectors then see Carnes’s [0040] which notes the inclusion of fiber optics in the sensors so as to teach the same limitations as the optical measurement unit as interpreted under 112(f); lastly while Fig. 1-2 showed a single sensor, see Carnes’s [0030]-[0032] which generally cover that the sensor can be a plurality of sensors of the same or different types or see [0033] which, in describing the base embodiment explicitly provides that this can be 2, 3, 4, or more sensors etc. and regarding being a brain function measurement the base embodiment of Carnes is fully capable of as much but for compact prosecution the examiner also notes that Carnes also describes e.g. obtaining data from the brain by subtracting the signal from the surface tissues in [0038], performing cerebral oximetry with plural sensors in [0033], or using Raman or fluorescent imaging among other options to image the tissue in [0040] each of which would be fully capable of gathering functional information on nervous tissue); and
at least one control device configured to control the plurality of optical measurement units (see Carnes’s Figs. 1-2 part 14 which is a computer called a monitor by Carnes, but which incorporates a 
a communication unit configured to receive, from each of the plurality of optical measurement units, specific state information which includes at least information on a communication state between the optical measurement unit and the control device on whether or not the optical measurement unit is in a state in which the optical measurement unit can perform a simultaneous measurement (while Carnes’s Figs. 1-2 have depicted 12 as being wired and thus lacking the communication unit as interfered under 112(f), the examiner notes that this is merely for display purposes and that Carnes teaches that the connection can be enacted wirelessly so as to have the communication unit per se, see Carnes’s [0036] which iterates as much. Regarding the functional limitations the examiner notes that these are always inherent in any wireless communication. This is true for several reasons: first the broadest reasonable interpretation (and even how the applicant uses the term in their specification) would include simply being connected or transiting data. Likewise substantially more meaningful interpretations in line with other/additional portions of the applicant’s specification are also inherent; e.g. note that Carnes’s [0036] states which protocols are envisioned and note that both Bluetooth and WLAN (i.e. IEEE 802.11) inherently not only allow the communicating devices to discover the connection status but also inherently include e.g. RSSI/RCPI so as to have a measure of communication strength built into any device which is compliant with the communication standard etc. As such it is unclear how any wireless communication could fail to inherently contain the claimed functional limitations and also clear that Carnes’s wireless communications would inherently contain substantially more communication state information than is required by the claim), and 
a control unit configured to determine whether each of the plurality of optical measurement units can perform the simultaneous measurement or not based on the state information received, transmit an instruction to two or more of the plurality of optical measurement units capable of 
wherein the two or more of the plurality of optical measurement units are configured to perform the simultaneous measurement based on the instruction transmitted from the control unit (this is inherent in showing that there are plural optical measurement units that can make a measurement, given above or iterated in brief see Carnes’s Figs. 1-2 in light of [0033], which are capable of obtaining a measurement as if they function at one point time they can function at another. However and for compact prosecution purposes the examiner directs the applicant to the rejection of the control unit above which shows that the optical measurement units actually would function simultaneously due to the function of the control unit instead of being merely fully capable of doing so), and ….
Regarding claim 3, the examiner further notes that Carnes teaches the use of an input section (see Carnes’s Figs. 1-2 part 22 and/or see [0034] which describes this to include various inputs fully capable of being used to input information) therefore teaching the subject matter of claim 3 except that it is the dependent to claim 2.
However, in the foregoing, the examiner omitted the amended limitation “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” as 
However Randall in the related field of wirelessly connected medical probes, teaches all of the following:
Regarding in particular the amended limitations of claim 1 and regarding, at least in the alternate, the limitation probe requiring a battery Randall teaches: “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” (see Randall’s [0186] and [0190] which discuss remaining battery capacity being transferred to the computer and displayed and also sections such as [0215] (or Fig. 11 which is a battery monitoring circuit or Fig. 12 which is flow chart determining when to shut off the probe due to battery concerns) address transferring and utilizing battery capacity information, and where this serves as an alternate grounds of rejection to the examiner’s above statement about the necessity of the wireless probe of Carnes utilizing a battery, as Randall clearly teaches that wireless probes should contain a battery).
Regarding in particular claim 2, Randall teaches: 2. The optical measurement system as recited in claim 1, wherein the control unit of the control device is further configured to collectively display information on whether or not the simultaneous measurement can be performed on a display unit for each of the plurality of optical measurement units as best understood, the specifying step is redundant to the determining step already performed by the control device in claim 1 and therefore is taught as given above. Regarding the remaining display limitation see Randall’s teaches this in many places for his various types of state information; e.g. see [0156] or Fig. 9 and [0177]-[0179] for determining and displaying communication status based on being linked or based on signal strength; e.g. see [0169], [0186]-[0187], [0190] which each cover determining and displaying battery state information; or even general status information for a wide variety of things as taught in [0211]; etc.).

Regarding in particular claim 5, Randall teaches: 5. The optical measurement system as recited in claim 1, and Randall or alternatively Carnes teaches: wherein the state information further includes at least one of information on remaining memory capacity of the optical measurement unit and information on a received light quantity signal of the optical measurement unit (regarding memory information, see Randall’s [0167]-[0168] which discusses throttling acquisition and transfer rates based on available memory and transmission bandwidth; alternative and regarding the received light quantity, note that this is taught by Carnes at [0047] wherein the signal corresponds to the amount of light received by the detector and thus is a light quantity).
Regarding in particular claim 6, Randall teaches: 6. The optical measurement system as recited in claim 1, wherein a control unit of the control device is further configured to calculate a measurement possible time for each of the plurality of optical measurement units based on at least a remaining battery capacity of the optical measurement unit, calculate a simultaneous measurement possible time when a simultaneous measurement is performed by the plurality of optical measurement units based on 
Regarding in particular claim 7, Randall teaches: 7. The optical measurement system as recited in claim 6, wherein the control unit of the control device is further configured to obtain the state information for each of the plurality of optical measurement units during a measurement operation after an initiation of the simultaneous measurement, calculate the measurement possible time, and display information showing the optical measurement unit in which the measurement possible time has become smaller that a predetermined value (in addition to the foregoing citations from claim 6, each of which are relevant here, it is necessary to establish that the battery usage is continuously determined (i.e. determined during operation) and that there is a threshold value triggering a display function. These can be seen in the same cited sections of Randall: [0186], [0190], [0215], and Figs. 11-12 where, e.g. in [0186] Randall covers that the display provides a low battery warning when the battery reaches a predetermined threshold value which in its own right teaches both missing limitations, or see Fig. 11 where the circuit in question has the battery monitor always connected even if the power switch 1104 is open. Additionally numerous further citations of Randall such as [0187] also render these functions clear as they clarify that the user can continuously monitor the batteries charge state on the display in real time during imaging, etc.).
Randall goes on to teach that measuring, communicating, and displaying this additional state information to the user brings about numerous benefits including: As per Randall’s [0177] allows the 
Therefore it would have been obvious to one of ordinary skill in the art, prior to the date of invention, to improve the apparatus of Carnes with the acquisition, communication, and display of the claimed state information, as taught by Randall et al., in order to reap the many advantages described in the immediately preceding paragraph.

Regarding claim 8, Carnes teaches: 8. An optical brain function measurement method (See Carnes’s Abstract and then see also either [0003] or [0039] which cover that the sensors can be optical sensors and additionally regarding being a brain function measurement note that Carnes also describes e.g. obtaining data from the brain by subtracting the signal from the surface tissues in [0038], performing cerebral oximetry with plural sensors in [0033], or using Raman or fluorescent imaging among other options to image the tissue in [0040] each of which would be fully capable of gathering functional information on nervous tissue), comprising:
obtaining specific information which includes at least information on a communication state between a plurality of optical measurement units and a control device on whether or not each of a plurality of the optical measurement units is in a measurable state (as an initial consideration the 
determining whether each of the plurality of optical measurement units can perform the simultaneous measurement; and controlling the plurality of optical measurement units so that a simultaneous measurement is performed by two or more of the plurality of optical measurement units simultaneously and in parallel (regarding the determination, Carnes’s invention inherently convers determining if the wireless device is connected and thus able to function, and also inherently covers determining that there is adequate signal to function at least for the Bluetooth and WLAN connections; 
wherein each of the plurality of optical measurement units includes a battery (this is inherent in the embodiment where the sensor 12 is wireless, see e.g. Carnes’s [0036] describing the sensor being wireless, because the sensor still performs electronic measurements, e.g. see Carnes’s [0037] describing the sensor performing electronic measurements, and therefore must have its own battery power given the lack of a cord. Furthermore the examiner notes that this is also a feature of the Randall art addressed below and has therefore been subject to an additional and/or alternative grounds of rejection under 103(a) below) , some probes, and a holder that is mounted on a head of a subject and fixes the probes (as best understood, see Carnes’s Fig. 1 noting parts 16, 18a, and 18b as described in [0038] where these are emitters and detectors and therefore may be the probes the applicant wishes to recite and wherein other sections of this rejection also iterate that these can be optical fiber based and can have e.g. plural emitters since Fig. 1 only depicts 1; then further note that “holder” only means that there is something that holds or that can be held. In this instance the examiner notes that both are inherent (i.e. regarding being held note that it is inherent that the user can handle the probe 12, but for compact prosecution purposes the examiner notes that the user can place it on the head per se as per [0037] such that some element, such as the housing depicted in Fig. 1 clearly reads on the claimed limitations; regarding a structure for holding, note the depicted housing in Fig. 1 which, while not labeled, clearly hold the elements together in a configuration such that they can take the measurements and where being placed on the head is something that not only is inherent because Carnes’s invention would be fully capable of being placed where needed, but is also explicitly described in many sections such as [0032], [0037], [0039], etc.). Lastly, in the foregoing statements the examiner notes that iterating “fully capable of” is still appropriate because the claim is drafted to address the structures; however and for compact prosecution purposes, the examiner also notes that  each such statement is also backed up by a statement indicating that the function was performed per se and where the art of Carnes teaches as much),, and …, 
Furthermore in the foregoing the examiner additionally omitted the amended limitation “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” as indicated by the second ellipsis because Carnes teaches very little about the state information and fails to teach the importance of transmitting and displaying this and other related state information such as memory capacity.
However Randall in the related field of wirelessly connected medical probes, teaches transmitting and displaying additional state information including (among others) “wherein the state information includes information on a remaining battery capacity of the optical measurement unit” (see Randall’s [0186] and [0190] which discuss remaining battery capacity being transferred to the computer and displayed and also sections such as [0215] (or Fig. 11 which is a battery monitoring circuit or Fig. 12 which is flow chart determining when to shut off the probe due to battery concerns) address transferring and utilizing battery capacity information, and where this serves as an alternate grounds of rejection to the examiner’s above statement about the necessity of the wireless probe of Carnes utilizing a battery, as Randall clearly teaches that wireless probes should contain a battery).
Randall goes on to teach that measuring, communicating, and displaying this additional state information to the user brings about numerous benefits including: As per Randall’s [0177] allows the unit to wake up when wireless communication linkages are established and as per Randall’s [0194] allows the unit to shut down if moved out of wireless communication range; respectively allowing saving battery and reducing interference for devices with insufficient communication state. As per Randall’s [0186] these allow for facilitating proper or continuous operation by informing the user as to the battery 
Therefore it would have been obvious to one of ordinary skill in the art, prior to the date of invention, to improve the apparatus of Carnes with the acquisition, communication, and display of the claimed state information, as taught by Randall et al., in order to reap the many advantages described in the immediately preceding paragraph.

Regarding claim 9, Carnes and Randall teach the basic invention as given above in regards to claim 1, and Carnes further teaches: 9. The system as recited in claim 1, further comprising a display unit configured to collectively display the state information obtained for each of the plurality of optical measurement units (see Carnes’s Figs. 1-2 part 20 which is a display and which is both fully capable of as much and also configured to display as much e.g. see Fig. 8 wherein multiple graphs and multiple datasets on the same graph are both displayed).

Regarding claim 10, Carnes and Randall teach the basic invention as given above in regards to claim 8, and Carnes further teaches: 10. The optical brain function measurement method as recited in claim 8, wherein each of the plurality of optical measurement units includes a holder, a plurality of light transmitting probes, and a plurality of light receiving probes, the plurality of light transmitting probes and the plurality of light receiving probes being disposed in the holder (notably the optical measurement unit is interpreted under 112(f) and therefore these structures are already addressed above in the rejection of parent claim 8 which is incorporated herein to form a full rejection; however to 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/18/2022, with respect to the previously issued 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn.
Applicant's argument see pages 10-15, filed 02/18/2022, with respect to the rejection of claims 1-3 and 5-10 under 103(a) have been fully considered but they are not persuasive.
From pages 10 to the middle of page 11 the applicant addresses background information of the Carnes art. While the examiner does not necessarily agree or disagree with the applicant’s characterization this is not an argument per se and therefore will not be responded to further.
From pages 11-12 the applicant’s argument labeled First opines that the individual fiber optics of Carnes’ sensors correspond to the “plurality of optical measurement units”. This is incorrect and was never asserted in the action either previously or currently. Instead sensor 12 as a whole is a single optical measurement unit and, while not depicted, it is addressed textually that there can be many of these units. See the foregoing rejection especially noting that “see Carnes’s Fig. 1-2 part 12 which is an optical measuring unit called a sensor by Carnes which comprises multiple light sources and multiple detectors .. lastly while Fig. 1-2 showed a single sensor, see Carnes’s [0030]-[0032] which generally cover that the sensor can be a plurality of sensors of the same or different types or see [0033] which, in describing the base embodiment explicitly provides that this can be 2, 3, 4, or more sensors etc.” which is a verbatim excerpt from the previous rejection which the examiner has not modified. As such it is 
Additionally and for compact prosecution proposes the examiner notes that the examiner had previously provided an alternative grounds of 103(a) rejection for the battery wherein the art of Randall was relied upon to further teach the utility of using batteries in probes which was not responded to by the applicant. Therefore it is presumed that the applicant understands and agrees with this grounds of rejection.
On page 12 the applicant’s argument labeled Second opines that Carnes does not teach that the measurement units are “”configured to perform brain function measurements on a respective one of a plurality of subjects” as recited in independent claim 1.” This argument cannot be convicting because it is spurious per se. Specifically this limitation was removed from the claims and therefore is not under examination and does not feature in the examiner’s rejection.
On pages 12-13 the applicant’s argument labeled Third the applicant opines that the unclaimed subject matter addressed in the Second argument is not inherent. Examiner respectfully disagrees. First and foremost the applicant has not addressed (in any of the claims, specification, or arguments), any structural difference between being an optical measurement unit configured to be placed on patient A 
Additionally, the examiner notes that on page 15 the applicant asserts that Randall and Carnes combined fail to teach the newly recited limitations. The examiner remarks that the newly added limitations have significant 112(b)/112(f) issues and that the claim language is so broad as to be inherent. As such the arguments cannot be convincing because of the either or both of the drafting of the claim or the reasons set forth in the examiner’s amended rejection which are incorporated herein to fully rebut the applicant’s allegations.
Moreover, in this instance the examiner notes that they considered adding an alternative 103(a) rejection, but could not find any information to base their rejection off of. Simply put the applicant’s disclosure never at any point gives any information about the structure of the holder. There is no depiction, there is no description of appropriate material choice, size, form, etc. The only thing that is known about the holder from the applicant’s disclosure is that it holds the probes in contact with the head – something explicitly taught by Carnes and therefore bears no further references. However and in an effort to compact prosecution the examiner notes for the record that holders in general (e.g. helmets, meshes, straps, adhesives, and many more and combinations thereof) are old and well known in the art. See MPEP 2144.03 as this constitutes official notice (emphasis). Likewise the examiner has no need to support such statements in a non-final rejection but they also note that some of the applicant’s own prior works (e.g. First inventor Ishikawa being exemplary and with US 20090318785 A1 being one such art, see e.g. Fig. 9 – previously of record) address in all due detail how to construct particular and advantageous holders including ones specifically designed for the head such that the applicant is likely well aware of the veracity of the examiner’s statements, but regardless the examiner also notes that multiple prior art references already of record teach various holders such as US 20120238883 A1 (Inoue, a former base reference – see e.g. Fig. 1 part 30 – previously of record) or US 6542763 B1 (Yamashita, -

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793